

116 HR 1662 IH: Cultivating Learning Assistance for Student Success Act
U.S. House of Representatives
2019-03-11
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS1st SessionH. R. 1662IN THE HOUSE OF REPRESENTATIVESMarch 11, 2019Mr. Marchant (for himself and Ms. Sewell of Alabama) introduced the following bill; which was referred to the Committee on Education and LaborA BILLTo direct the Secretary of Education to establish a pilot program to provide grants to secondary
			 schools for assistive technology devices and assistive technology services
			 and to create programs to benefit students with autism or apraxia, and for
			 other purposes.
	
 1.Short titleThis Act may be cited as the Cultivating Learning Assistance for Student Success Act. 2.Autism and Apraxia Grant Pilot Program (a)In GeneralNot later than 90 days after the date of the enactment of this Act, the Secretary shall establish a pilot program under which the Secretary shall award grants to public or private secondary schools to benefit students with autism or apraxia in accordance with subsection (c).
 (b)ApplicationsTo be eligible to receive a grant under this section, a secondary school shall submit to the Secretary an application at such time, in such manner, and containing such information as the Secretary may require.
 (c)RequirementsA secondary school that receives a grant under this section shall use the funds to— (1)provide assistive technology devices and assistive technology service to students with autism or apraxia;
 (2)create a program to provide individual support and services for the academic and social inclusion of students with autism or apraxia in academic courses and extracurricular activities provided by the secondary school; and
 (3)not later than 180 days after the date on which a secondary school receives such grant, seek a partnership with one or more local educational agencies licensed in the respective State to support the participation of students in the program under paragraph (2).
				(d)Grant Duration and Amount
 (1)DurationEach grant under this section shall be made for a period of 1 year. (2)AmountThe Secretary shall determine the maximum amount of each grant under this section.
 (e)Supplement, Not SupplantA secondary school shall use a grant received under this section only to supplement funds that would, in the absence of such grant, be made from other Federal, State, or local sources for activities supported by the grant, not to supplant such funds.
 (f)ReportNot later than 180 days after the date on which the pilot program under subsection (a) is completed, the Secretary shall submit to the Committee on Education and Labor of the House of Representatives and the Committee on Health, Education, Labor, and Pensions of the Senate a report on such pilot program, including a detailed description of grants awarded under the pilot program and an evaluation of the pilot program.
 (g)Termination of Pilot ProgramThe pilot program under subsection (a) shall terminate on the date that is 5 years after the date of the enactment of this Act.
 (h)DefinitionsIn this section: (1)ESEA TermsThe terms secondary school, Secretary, and local educational agency have the meanings given the terms in section 8101 of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 7801).
 (2)IDEA TermsThe terms assistive technology device, assistive technology service, and child with a disability have the meanings given the terms in section 602 of the Individuals with Disabilities Education Act (20 U.S.C. 1401).
 (3)Student with autism or apraxiaThe term student with autism or apraxia means a child with a disability who has autism or apraxia. (i)Amendment to definition of child with a disabilitySection 602(3)(A)(i) of the Individuals with Disabilities Education Act (20 U.S.C. 1401(3)(A)(i)) is amended by inserting apraxia, after autism,.
			